Citation Nr: 1137357	
Decision Date: 09/06/11    Archive Date: 10/11/11

DOCKET NO.  08-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating, for posttraumatic stress disorder (PTSD) with secondary depression and alcohol abuse, greater than 50 percent for the period prior to from June 15, 2010 and greater than 70 percent for the period from June 15, 2010, forward.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO granted service connection for disability due to PTSD with secondary depression and alcohol abuse and assigned an initial rating.  

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  The matter has since been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  For the period prior to June 15, 2010, the Veteran's PTSD with secondary depression and alcohol abuse resulted in disturbance of mood and motivation and difficulty establishing and maintaining effective relationships but did not result occupational and social impairment with deficiencies in most areas, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech discrepancies; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.

2.  For the period from June 15, 2010, forward, the Veteran's PTSD with secondary depression and alcohol abuse did not result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 percent for the period prior to June 15, 2010, for the Veteran's PTSD with secondary depression and alcohol abuse, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411(2011).

2.  The criteria for a disability rating higher than 70 percent for the period from  June 15, 2010, forward, for the Veteran's PTSD with secondary depression and alcohol abuse, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411(2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was established in a rating decision dated in February 2008.  The RO has assigned a 50 percent rating for disability due to PTSD, effective May 8, 2007, the date VA received his claim of entitlement to service connection, and a 70 percent rating for the period beginning June 15, 2010, the date of the most recent compensation and pension (C&P) examination regarding this condition.  The Veteran disagreed with the initial rating assigned and his appeal remains before the Board.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

For service-connected mental disorders, including PTSD, A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2011). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

This appeal arises from the rating decision in which service- connection was established for the disability at issue. As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The first post-service medical evidence of record is the report of a January 2008 VA C&P examination.  The examiner indicated that he had reviewed the Veteran's claims file.  He provided a treatment history indicating that the Veteran saw a private psychiatrist in 1985 for several months but was not currently in treatment.  An occupational history includes that the Veteran retired in December 2007 from a maintenance job at a prison.  The Veteran reported that he did okay at work, pretty much stayed to himself, got along okay with his bosses, supervisors, and fellow workers, and had no history of missing any time from work.  He reported that he was currently in a six year marriage.  He reported that most of his problems related to PTSD had been in interpersonal relationships, that he had strong survivor guilt, intrusive thoughts about Vietnam, sleep disturbance, and hypervigilant behavior including frequent perimeter checks around the house.  

Current symptoms reported by the Veteran were trouble falling asleep and staying asleep, some occasional problems focusing his memory and concentration, and that he finds himself angry and irritable and that he snaps at people.  He also reported that he had symptoms of depression at times, flashback to Vietnam triggered by sights, sounds and smells, and strong startle response related to loud noises such as a jackhammer.  He denied nightmares.  

Mental status examination found the Veteran cooperative, oriented times three, alert, but extremely anxious and uncomfortable.  He picked at his fingers during the interview and was not able to maintain eye contact with the examiner.  The examiner found his thinking to be mostly clear, his speech normal in rate, rhythm and volume, and his affect controlled and appropriate.  His recent, intermediate, and remote memory were intact.  There was no indication of hallucinations or delusions.  He was a fair personal historian, his fund of general information was average, and judgments were appropriate and abstract in the testing situation.  There was no evidence of psychotic or delusional processes.  Thoughts were clear, logical, goal directed, and linear.  Attention and concentration were intact.  No bizarre or unusual behaviors were observed during the interview.  Mood and affect were sad and depressed.  Insight and judgment were within normal limits.  Intellectual level of functioning was average and there were no cognitive deficits noted.  

The examiner stated that the Veteran's psychiatric symptoms had become worse and more frequent in the past year and that these were mainly focused around difficulties with sleep.  He noted that the Veteran also reported some problems at times focusing his memory and concentration and has to write things down several times a week or he forgets.  

The examiner stated that the Veterans symptoms had interfered with his ability to function effectively in social relationships.  In this regard, the examiner referred to the Veteran's difficulty in his first marriage.  The examiner stated that the Veteran's symptoms had interfered with his ability to function effectively in social situations because at times he had difficulty controlling his anger and irritability.  He stated that he had difficulty establishing and maintaining intimate social relationships.  He assigned a GAF score of 63 and stated that the Veteran had mild symptoms over the past year.  

The examiner also stated that the Veteran was in his second marriage and that the Veteran reported a good relationship with his wife and that he had contact with his two adult children.  

The examiner summed up the examination as follows:  

We have a gentleman who has some mild symptoms of PTSD, some difficulty getting along with people in interpersonal relationships, and problems in his social relationships and is personal relationships.  He is retired from work.  He is clearly dealing with some symptoms of PTSD which show themselves in his difficulty with interpersonal relationships, difficulty with intimacy, having to lock the doors and do perimeter checks at homes, and intrusive thoughts about Vietnam  

VA afforded the Veteran another C&P examination in December 2008.  His chief complaint was sadness over the deaths and injuries of his military friends.  He endorsed flashbacks, efforts to avoid thoughts, feelings, and conversations about Vietnam, diminished interest in significant events in that he reported that he cannot go camping, and that he was irritable, had outbursts of anger, hypervigilance, exaggerated startle reflex, and that he was not close to others. 

This report also includes that the Veteran remarked that he has talked to his imaginary friend for the last 40 years, specifically a comrade from Vietnam.  He stated that at times images of North Vietnamese and Chinese would pop up.  He denied problems with memory loss.  He mentioned that he washes his hands 5 to 10 times per day.  Responding to questions about panic attacks, he reported that he has to be prepared.  As to questions about depression, he reported that he experiences anergia five times per week from a half hour to an hour but denied anhedonia.  He commented that at times he feels helpless and has a fear of impending attack from Vietnamese, Chinese, and the gangs in his neighborhood.  He reported that he has a history of problems with poor impulse control.  

As to marital and family history, he reported that his first marriage of 14 years suffered from his PTSD symptoms but that he is close to his second wife and her family and for the past seven years had been in a good relationship.  He also reported that he sees his own children.  

Mental status examination revealed that the Veteran exhibited no inappropriate behavior, had fair to good eye contact, his speech was of normal rate and rhythm, and fluent, he had no impairment of thought processes or communication, denied hallucinations and delusions, and denied suicidal / homicidal ideations.  His mood and affect were described as anxious, nervous, and guarded.  

He was oriented times four and memory of presidents and ability to do series sevens and to recall objects after five minutes was okay.  

The examiner assigned a GAF score of 55.  The examiner stated that it was felt that there was only a minor reduction in the Veteran's reliability and productivity during the time that he was employed at the prison.  He also remarked that the Veteran reported that his is capable of returning to work.  The examiner stated that the extent of his social and occupation impairment is reflected in the assigned  GAF score.  

The Veteran reported that he retired in December 2007 after working for 33 years in the California Prison System.  He reported that he had enough years in to retire and that it was financially advisable for him to retire at that point.  He reported that he felt capable of returning to work.  He informed the examiner that other that on one occasion when he received counseling at the Employee Assistance Program in 1992, his job performance was good, his attendance record was excellent, and he got along with his coworkers most of the time.  

The Board finds these examinations to be adequate and highly probative as to the extent of disability suffered by the Veteran due to his PTSD.  The examiner relied on sufficient facts, those gleaned from the claims file as well as from examination of the Veteran, the examiner appears to have reliably applied reliable medical principles to those facts, and the examiner explained the results of the examination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  

These reports are evidence against assigning a rating higher than 50 percent for the period prior to June 15, 2010.  The GAF score assigned, which the examiner stated reflected the extent of his impairment is consistent with the findings explained by the examiner and indicates moderate symptoms, also consistent with a 50 percent rating.  The report tends to show that the Veteran does not have deficiencies in most areas as his thinking and ability to work were essentially unaffected.  The report that the Veteran checks the perimeter of his house and washes his hands 5 to 10 times per day is not a report that he engages in obsessional rituals that interfere with routine activities.  The reports tend to show that the Veteran does not suffer from near continuous panic, as indicated by the findings regarding the frequency and duration of his depressive related symptoms. There is a specific finding that the Veteran has difficulty in establishing relationships but there is no finding that he has an inability to do so.  His reports of irritability does not indicate that it is unprovoked or that he has engaged in any violence since he filed his claim for benefits in 2007.  He was found to be oriented and to not have any suicidal ideation.  

Nor is the report that he talks to his imaginary friend or that images of Vietnamese and Chinese pop up evidence that he suffers from hallucinations that result in any impairment.  The examiner was well aware of the Veteran's statements but still assigned the GAF score of 55.  In the context of the reports as a whole the Board must conclude that the Veteran was not describing visual or auditory hallucinations and that the disability associated with his talking to imaginary friends had having images pop up was not significant.  

It is important for the Veteran to understand that the post-service medical records cited above do not clearly support the current evaluations, let alone higher evaluations.  At most, the reports show that he has disturbance of mood, some reduction in reliability and productively and difficulty in establishing and maintaining effective work and social relationships.  None of the findings show that he has symptoms of the kind or analogous to those enumerated in the schedular criteria for ratings higher than 50 percent.  These reports show that his disability does not approximate the criteria for a rating higher than 50 percent for the period prior to June 15, 2010.  

Also associated with the claims file  are records of treatment at a Vet Center in from June to August 2008.  These document his reports of nightmares, fear of being attacked, lack of trust in people, sleep difficulty -, i.e. - waking from nightmares, and guilt over U.S. soldiers who died in Vietnam.  In an October 2008 letter, a social worker reported that the Veteran suffered from sleep problems, depressive symptoms, insomnia, restlessness, nightmares, anger, and numbing of loving emotions.  She reported that the Veteran was socially isolated.  She also reported that the Veteran was obsessed with safety issues to the point of not having lights on around the perimeter of his home.  She also reported that he tends to check his locks and walk around outside his home at night to ensure that the outside is secure.  She also stated that the Veteran had been given a GAF score of 42.  

In an October 2008 assessment, the Veteran's Vet Center counselor provided information regarding his symptoms.  She recorded that he had difficulty sleeping, isolated himself form others, and was fatigued and lacked motivation to play sports or socialize in group setting as he had prior to service.  She reported his history in Vietnam.  She then provided the following statement:

His life had been adversely affected by his PTSD symptoms in the area of socialization, occupation and relationships.  He has deteriorated, in his level of functioning, with deficiencies in most areas of work, family relations, thinking and mood, due to obsessional rituals, which interfere with his normal routine life and job.  He has  difficulty in adapting to stressful situations with inmates, and prison guards.  He can forget things because he focuses so much on detail that he misses the bigger picture and tasks.  He is currently working part time, in a job that resembles the military and has issues controlling his anger in relationships while employed by the prison.  He had been written up by superiors for this while employed full time.  He can get panic, when he is in a situation in which he feels threatened.  He tried other jobs which did not work out, due to temper outbursts.  He contacted this provider requesting help with increased anger and irritability.  He has been experiencing nightmares about once per week, but much more heavily in the beginning months, since his return.  He attempted to forget about the war, trying to avoid the topic.  He has had increased issues around the 4th of July due to the fireworks and sounds.  Medi-vac helicopters that fly right over his home have caused him considerable problems with flashbacks and reactivity.  He experienced poor judgments and loss of jobs.  He has experienced depression and lack of motivation and mood.  He has flattened affect, restlessness and anxiety manifested by not sitting still or jumping from one topic to another.  His life has been adversely affected by his PTSD symptoms in the area of socialization, occupation, and relationships.  He cannot remember things and his moods are angry and irritable much of the time and can get distracted in his thoughts.  He looses (sic) weight, due to distracting thoughts and often does not eat.  

After listing events that the Veteran had reported as occurring in Vietnam.  She stated that the Veteran is hypervigilant in crowds, and has difficulty trusting people.  She stated that he had a GAF of 42.  

The Board affords little weight to the October 2008 documents from the Vet Center.  

As to the October 2008 Vet Center assessment, it is inconsistent with the facts as related by the Veteran to the C&P examiners, at least as regards the severity of the Veteran's disability from the time service connection was established.  The Veteran reported one previous marriage which had ended some time prior to when he filed his claim in 2007 and that he had been married to his current spouse for six years and that the relationship was good.  Similarly, the Veteran reported a 33 year history working for the same employer, that he had received employee assistance counseling once in 1992, and that he got along well with his coworkers and supervisors.  He indicated that he retired, not that he lost his job.  

This is at variance with the October 2008 assessment that states that he had lost jobs due to his PTSD and that he had difficulty with others at work because of his PTSD, and that he had previous failed marriages.  As between the different reports, the Board finds the reports made in the context of the C&P examinations more probative.  This is because these reports were generated from specific documented meetings with the Veteran and because of the nature of the reports which are specific as to the number of his marriages, the length of the marriages, the length of his employment with the prison system, and the reasons for his retirement from the prison system.  In contrast, the October 2008 assessment is not specific as to any facts and is not based on any noted specific meeting with the Veteran but rather is stated in more general terms, i.e., lost jobs and failed marriages.  Moreover, the treatment records from the Vet Center are not consistent with the assessment document and do not reflect what is stated in that document.  

To the extent that the Veteran may have tried other jobs that did not work out prior to his 33 year employment history with the prison system, those unsuccessful experiences are not relevant to the severity of his disability due to PTSD for the period of time since service connection has been established.  Her report that he had difficulty getting along with coworkers in the prison system is inconsistent with the reports that the Veteran made to his C&P examiners.  Nor is this shown in any of the treatment notes from the Vet Center.  

The Board has considered the October 2008 statement that the Veteran had obsessional rituals that caused deficiencies in most areas of work, family relations, thinking and mood and that interfered with his normal routine life and job and the assignment of a GAF score of 42.  There is no indication in any record that his tendency to check locks or the perimeter interferes with his routing activities.  Nor is there any indication from his Vet Center treatment records or the October 2008 letter or assessment that during the period since he filed his claim  any of his symptoms have caused deficiencies in family relations or thinking or in most areas.  

Furthermore, given the factual discrepancies in the October 2008 assessment, the Board affords little probative weight to this statement.  There is no indication from the rest of the records from this period of time that the Veteran had deficiencies in his thinking, family relations, or work.  Rather, the C&P examiners both found his thinking to be essentially normal, the Veteran reported a good marriage, good relations with his in-laws, and contact with his adult children, as well as getting along okay in a long career that ended due to a reasoned decision to retire.  For these reasons, the Board places more weight on the C&P examination reports and findings, including the assigned GAF scores, than on the statements contained in the October 2008 assessment.  Of note is that the October 2008 letter was signed by the same persons who authored the October 2008 assessment and therefore is afforded the same amount of probative weight as the assessment.  

VA treatment records do not provide evidence favorable to a grant of higher ratings for the period prior to June 15, 2010.  These include mental health notes, a July 2008 behavioral assessment, a rather extensive May 2009 interdisciplinary treatment plan signed by a psychiatrist.  The Veteran reported that he has problems with his anger.  He reported that he once assaulted a fellow worker while working in the prison system but gave no indication as to when this occurred.  Based on the lack of timing of the reported assault, which could have occurred as long ago as 1992 when he received employee assistance counseling, the Board does not find this report probative of his disability at any time since service connection was established.  

He endorsed tactile hallucinations but not visual hallucinations.  In the context of the tactile hallucinations, the notes states that he reported that in Vietnam there were rats and mosquitoes everywhere.  He denied visual hallucinations but reported his belief that someone from the North Vietnamese Army is watching him.  He also reported that he had depressive affect since his retirement, a fear of sleeping which was driven by having worked night shift at the prison, binge eating, and laxative use associated with a fear of being dirty.  He also reported that he is close to his wife to whom he had been married for seven years, his mother, and his mother's relatives.  He also reported that after Vietnam he had several jobs but lost them due to his rage and sleep problems but then worked for 33 years from which he retired and then was rehired for a short time.  This last report is more evidence tending to show that the Vet Center assessment already discussed does not reflect lost jobs during any period relevant to the disability rating.  

Mental status examination was conducted in this clinical setting in May 2009.  He was neatly dressed and well groomed.  He presented somewhat uncomfortable for the session in that he kept his head down and rarely met the clinician's eyes.  He exhibited no abnormal movements or unusual degree of movement or unusual facial expressions, had only fair eye contact, and had normal gait, posture, and coordination.  Range of affect was somewhat constricted but consistent with the narrative.  Mood was depressed.  

There was no formal thought disorder noted, no pressure of thought, no flight of ideas, thought blocking, disconnected thoughts, tangentiality, or circumstantiality.  The Veteran reported paranoia and ruminations about cleanliness, which the clinician stated may be phobic.  There were no overvalued ideas, delusions of control, thought alienation, though inversion, withdrawal or broadcast.  There were possible paranoid / somatic delusions per the Veteran's report.  There were no perception distortion such as illusions, delusions or hallucination other than for passive tactile hallucinations.  There was no depersonalizaiton / derealization and no suicidal or homicidal ideation.  His memory, though not formally assessed, appeared to be within normal limits.  As to judgment, the clinician stated that the Veteran makes reasoned judgments about safety issues such as gun ownership.  As to insight, the clinician stated that he had only a fair understanding of his own psychological functioning.  The clinician also included a section in which she stated that the Veteran acknowledged passive suicidal ideation but denied plan or intent.  

It has not been ignored by the Board that these notes include reference to tactile hallucinations, apparently related to the prevalence of mosquitoes and rats in Vietnam, or that the notes refer to somatic delusions.  The presence of symptoms alone is not the only part of the rating criteria.  Rather it is the effect of the symptoms; i.e. whether they result in reduced reliability and productivity as opposed to deficiencies in most areas or total impairment.  Here the tenor of these treatment records is such that the Board finds that these symptoms do not result in total impairment or in deficiencies in most areas.  His family relations appear intact as does his thinking and judgment.  There is no indication from these records that the symptoms result in deficiencies in his ability to work.  In short, these treatment records are consistent with the Board's finding that his psychiatric disability does not approximate the criteria for a rating higher than 50 percent over this period of time.  

In March 2010 VA treatment notes the Veteran reported that he continued to suffer from depression and to lack motivation and suffer from indecisiveness and anhedonia.  He denied suicidal ideation or intent.  

The treatment notes just listed are consistent with the C&P examination reports already discussed as to the extent of disability suffered by the Veteran due to his psychiatric condition.  

Taking all of the competent evidence of record addressing the period prior to June 2010, the Board finds that the preponderance of the evidence is against a finding that the Veteran's psychiatric disability approximated the schedular criteria for a rating higher than 50 percent for any period from the date that VA received his claim until June 15, 2010.  

In  December 2009 statement, the Veteran's representative contended that disability due to PTSD had gotten more severe since the Veteran's last evaluation.  The representative reported that the Veteran suffered form an inability to maintain relations with others, could not adapt to seemingly stressful situations, and admitted to suffering from impaired impulse control quite regularly.  Based on this contention, the Board remanded the matter so that another C&P examination could be conducted.  

This statement is no more than a contention that the severity of the Veteran's psychiatric disability had increased since his last examination.  It is not competent evidence that the Veteran meets the criteria that the statement lists because neither the Veteran nor his representative has demonstrated competence in the area of psychiatric disease.  To the extent that the representative or the Veteran seeks to offer evidence that these criteria are met, the statement is not competent evidence.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

While the Veteran is competent to report that he has problems in relationships with others, stressful situations, or controlling his impulses, whether or not his psychiatric condition results in his behavior and whether or not he actually cannot adapt, or control his impulses or lacks the ability to maintain relationships is a question that involves many factors which is not within the knowledge base of a lay person.  The Board is not saying that he is not competent to report his actions and how he feels, just that neither he nor his representative are competent to offer more than that.  To the extent that that the statement could be construed as a conclusion that he meets this criteria, the statement is not competent evidence.  To the extent that it describes symptoms, it is competent.  As explained in the following paragraphs, the Veteran's reports of his symptoms were considered by a medical professional in June 2010.  

In June  2010 the Veteran underwent another C&P examination.  The examiner noted that she reviewed the claims file.  She noted that he had one hospitalization of 3 days in June 2010 for his PTSD symptoms and had a GAF at that time of 54.  She also noted a similar GAF score assigned in relation to his outpatient treatment as recently as June 2010.  

Turning to the Veteran's symptoms in the past year, the examiner noted his chief complaint was depression and survivor's guilt.  He reported that he suffers from upset stomach related to his PTSD, avoids guns and war movies, has problems with crowds, has difficulty at times in that he loses track of the day and what he is doing, that he had diminished interest and participation in significant activities in that he no longer runs or builds military models.  He reported that he suffers from irritability and outbursts of anger.  He also reported that he sees North Vietnamese or Chinese in his back yard and hears motion of leaves and branches.  He also reported that he has problems with memory loss at times.  He reported that as to ritualistic or obsessive behavior he checks the doors and locks.  He denied panic attacks; he reported depression for extended periods.  

As to his employment history, the Veteran reiterated that he retired for financial reasons in December 2007, that he felt as if he is capable of returning to work, that his previous job performance was good, that he missed o work over the last 12 months of his employment, that his previous ability to get along with coworkers and bosses was "at times not good - was stressful . . . Environment tolerated it."  He reported that his mental health problems interfered with his employment, specifically irritability and stress.  

He reported that he has only family friends.  He profited that he owns he resides with his wife, stepdaughter and her two sons.  He reported that he has been married twice, with his current marriage over the last 9 years.  He reported that he has two biological children and that he is close to his wife but not his children and extended family.  

Mental status examination don the Veteran casually attired though unshaven with no grossly inappropriate behavior noted except for poor eye contact.  Speech was of normal rate and rhythm and was fluent.  He was without impairment of thought process or  communication.  He denied acute auditory or visual hallucinations.  He denied suicidal or homicidal ideation.  His mood/affect was moderate.  He was oriented times 4.  

The examiner assigned a GAF score of 44.  She also provided a diagnostic assessment and opinion.  She stated that she felt that his clinical status had deteriorated since his last C&P examination and his social and occupational impairment was reflected in the GAF score of 44.  She attributed the different GAF scores in June 2010 to variability among those assigning the scores.  

The Board finds that this report shows that the Veteran's psychiatric disability does not approximate the criteria for a rating higher than the 70 percent assigned for the period beginning in June 2010 by the RO.  Essentially, the only finding in the examination report of serious symptoms is the GAF score assigned.  While the examiner assigned this score, which indicates serious symptoms, the examination report contains no findings to lead the Board to the conclusion that the Veteran has total occupational and social impairment.  None of the symptoms listed under the criteria for the 100 percent evaluation are found in this report or elsewhere in the claims file.  Nor are any symptoms analogous to those listed found anywhere in the claims file.  

For this reason, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's psychiatric disability approximates the criteria for a rating higher than 70 percent for the period from June 15, 2010, forward.  

As the evidence is against granting a higher rating for any period of time on appeal, the Board must deny the Veteran's appeal.  There is no reasonable doubt to be resolved in this case.   

The evidence also shows that referral for extraschedular consideration for this time frame is not warranted.  The schedular criteria is very inclusive and regulation provides that the list of symptoms is not exhaustive.  Given his reports of symptoms as well as the clinical findings just discussed, the Board can find no symptoms or manifestations of his psychiatric disability that are either not listed or could not be viewed as analogous to symptoms listed in the schedule.  Similarly, the extent of disability suffered extends from mild symptoms to total impairment and therefore covers the spectrum.  For these reasons, the Board finds that the first prong of the Thun test is not satisfied and therefore referral for extraschedular consideration is not warranted.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises out of a claim of entitlement to service connection.  Review of the claims file shows that the notice requirements have been met.  The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter provided adequate notice with regard to assignment of disability ratings and effective dates.  An additional letter was sent in August 2008.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and there and treatment records from a Vet Center.  VA afforded the Veteran adequate examinations in January 2008, December 2008, and June 2010.  

In the February 2010 remand, the Board directed the RO to obtain VA treatment records from July 2009 forward, request from the Veteran any additional private treatment records, schedule the Veteran for a C&P examination, and readjudicate the matter.  The RO obtained the additional VA treatment records, sent the Veteran a letter in April 2010 asking him to identify or submit any private treatment records not already obtained, ensured that he was provided an adequate examination in June 2010, and readjudicated his claim in May 2011.  There has thus been compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


